DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 15 and 29-30 have been amended, and no claim has been cancelled or added. The status of claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15-17, 21-22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis et al (US 20210321258 A1, Priority Date: Aug 7, 2018) in view of TANG (US 20200245405 A1, CONT PCT Priority Date: 20180619), and further in view of KAWASAKI et al (US 20210168704 A1, Foreign PCT Priority Date: Jan 12, 2018).

Regarding claim 1 (Currently Amended), Salkintzis’258 discloses a method for wireless communications at a user equipment (UE) (see, Fig. 1, remote unit serviced by 3GPP access network and non-3GPP access network 130 in mobile core network 140, par 0037), 2comprising: 
3communicating with a network over a packet data network connection using a 4first radio access technology (RAT) (see, Fig. 2A and 6A-6C step 18, communicating with external network DN 250 via delegated PDU connection using trusted WLAN 210, par 0111, 0147. Noted, first radio access technology (RAT) corresponding with Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055);  
6performing an inter-system change from the first RAT (see, Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055) to a second RAT (see, Fig. 7A, UE transfers delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156. Noted, second RAT corresponding with 3GPP access, par 0155); and  
7transmitting, to the network using the second RAT (see, 3GPP access, par 0155-0156), the protocol data unit 8session identifier corresponding to the packet data network connection (see, FIG. 7A-7B, UE 205 sends PDU Session Establishment Request over 3GPP access, the request including normal PDU Session ID to indicate converting existing delegated session to normal PDU Session, par 0156), the transmitting based 9at least in part on the performing the inter-system change (see, transferring from delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156) from the first RAT (see, Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055) to the second 10RAT (see, 3GPP access, par 0155-0156).
Salkintzis’258 discloses all the claim limitations but fails to explicitly teach:
performing an inter-system change from the first RAT to a second RAT based at least in part on the first RAT failing to support using a protocol data unit session identifier associated with the packet data network connection; and 
transmitting, to the network using the second RAT, the protocol data unit session identifier corresponding to the packet data network connection, the transmitting based at least in part on the performing the inter-system change from the first RAT to the second RAT and further based at least in part on the first RAT failing to support using the protocol data unit session identifier associated with the packet data network connection.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: performing an inter-system change from the first RAT (see, RAT type specified in first request to establish or modification of a first protocol data unit PDU session according to first rule, par 0078, 0080) to a second RAT (see, terminal device sends second request message to the network device by adjusting parameter with RAT type for all the data flows in the session, par 0078, 0082, 0288) based at least in part on the first RAT failing to support using a protocol data unit session identifier (see, refusal cause in response message including both being not allowed by RAT access and an unidentifiable PDU session identifier (certain network (system/RAT) can only identify PDU session identifiers in a certain range), par 0081, 0292) associated with the packet data network connection (see, terminal device sends second request message to the network device by adjusting parameter with RAT type for all the data flows in the session after response message for the first request to establish session of N data flows showing refusal cause as both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0078, 0081-0082, 0288. Noted, certain network (system/RAT) can only identify PDU session identifiers in a certain range, and therefore change RAT (network) need to consider refusal causes in response message includes both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0150, 0292. Noted further, terminal device adjusts a value of a parameter in first rule including value of RAT type if refusal causes including multiple causes such as both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0078, 0082, 0327, 0331).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by TANG’405 into the method of Salkintzis’258. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).
The combination of Salkintzis’258 and TANG’405 discloses all the claim limitations but fails to explicitly teach: transmitting, to the network using the second RAT, the protocol data unit session identifier corresponding to the packet data network connection, the transmitting based at least in part on the performing the inter-system change from the first RAT to the second RAT and further based at least in part on the first RAT failing to support using the protocol data unit session identifier associated with the packet data network connection.

However KAWASAKI’704 from the same field of endeavor (see,  fig.1,  mobile communication system 1 includes UE_A 10, access networks, core networks and PDN, par 0025) discloses: transmitting, to the network using the second RAT (see, AMF in network via gNB (5G AN), par 0334), the protocol data unit session identifier (see, PDU session ID for the session handover between 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339) corresponding to the packet data network connection (see, fig. 9 S900, UE transmits PDU session establishment request message includes PDU session ID for the session handover (between 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS) to AMF via the 5G AN (gNB), par 0334, 0339), the transmitting (see, PDU session establishment request message, par 0334) based at least in part on the performing the inter-system change (see, handover of a non-emergency PDU session between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339) from the first RAT to the second RAT (see, PDU session establishment request message in PDU session establishment for handover between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0276 and 0339) and further based at least in part on the first RAT (see, 3GPP access or non-3GPP access or EPS before the handover, par 0339) failing to support (see, capability change caused registration and establishment request message for handover, par 0334 and 0339. Noted, capability including V2X service support and CP CIoT support, par 0247, 0256) using the protocol data unit session identifier associated with the packet data network connection (see, PDU session establishment request message in PDU session establishment within registration request caused by capability change, par 0334 and 0339).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by KAWASAKI’704 into the method of Salkintzis’258 modified by TANG’405. The motivation would have been to establish a PDU session with the DN (par 0328).


Regarding claim 15 (Currently Amended), Salkintzis’258 discloses a method for wireless communications at a network device (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037), 2comprising:  
communicating, via a serving gateway (see, fig. 1, SMF and UPF in mobile core network 140, par 0050), over a packet data network connection for a user equipment (UE) using a first radio access technology (RAT) (see, Fig. 2A and 6A-6C step 18, communicating through core networking (including SMF and UPF) via delegated PDU connection using trusted WLAN 210 for UE’s traffic, par 0050, 0111, 0141, 0147. Noted, first radio access technology (RAT) corresponding with Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055),  
7performing an inter-system change from the first RAT (see, Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055) to a second RAT (see, Fig. 7A, transfers delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156. Noted, second RAT corresponding with 3GPP access, par 0155); and  
8receiving, using the second RAT (see, 3GPP access, par 0155-0156), the protocol data unit session 9identifier corresponding to the packet data network connection (see, FIG. 7A-7B, receives PDU Session Establishment Request over 3GPP access from UE, the request including normal PDU Session ID to indicate converting existing delegated session to normal PDU Session, par 0156), the receiving based at least in 10part on the performing the inter-system change (see, transferring from delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156) from the first RAT (see, Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055) to the second RAT (see, 3GPP access, par 0155-0156).
Salkintzis’258 discloses all the claim limitations but fails to explicitly teach:
performing an inter-system change from the first RAT to a second RAT based at least in part on the first RAT failing to support using a protocol data unit session identifier associated with the packet data network connection; and 
receiving, using the second RAT, the protocol data unit session identifier corresponding to the packet data network connection, the receiving based at least in part on the performing the inter-system change from the first RAT to the second RAT and further based at least in part on the first RAT failing to support using the protocol data unit session identifier associated with the packet data network connection.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: performing an inter-system change from the first RAT (see, RAT type specified in first request to establish or modification of a first protocol data unit PDU session according to first rule, par 0078, 0080) to a second RAT (see, terminal device sends second request message to the network device by adjusting parameter with RAT type for all the data flows in the session, par 0078, 0082, 0288) based at least in part on the first RAT failing to support using a protocol data unit session identifier (see, refusal cause in response message including both being not allowed by RAT access and an unidentifiable PDU session identifier (certain network (system/RAT) can only identify PDU session identifiers in a certain range), par 0081, 0292) associated with the packet data network connection (see, terminal device sends second request message to the network device by adjusting parameter with RAT type for all the data flows in the session after response message for the first request to establish session of N data flows showing refusal cause as both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0078, 0081-0082, 0288. Noted, certain network (system/RAT) can only identify PDU session identifiers in a certain range, and therefore change RAT (network) need to consider refusal causes in response message includes both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0150, 0292. Noted further, terminal device adjusts a value of a parameter in first rule including value of RAT type if refusal causes including multiple causes such as both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0078, 0082, 0327, 0331).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by TANG’405 into the method of Salkintzis’258. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).
The combination of Salkintzis’258 and TANG’405 discloses all the claim limitations but fails to explicitly teach: receiving, using the second RAT, the protocol data unit session identifier corresponding to the packet data network connection, the receiving based at least in part on the performing the inter-system change from the first RAT to the second RAT and further based at least in part on the first RAT failing to support using the protocol data unit session identifier associated with the packet data network connection.

However KAWASAKI’704 from the same field of endeavor (see,  fig.1,  mobile communication system 1 includes UE_A 10, access networks, core networks and PDN, par 0025) discloses: receiving, using the second RAT (see, non-3GPP access or 5G AN, par 0334), the protocol data unit session identifier (see, PDU session ID for the session handover between 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339) corresponding to the packet data network connection (see, fig. 1 and 9 S900, base station of 5G or EPS receives PDU session establishment request message includes PDU session ID for the session handover (between 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS) to AMF via the 5G AN (gNB), par 0032, 0334, 0339), the receiving (see, PDU session establishment request message, par 0334) based at least in part on the performing the inter-system change (see, handover of a non-emergency PDU session between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339) from the first RAT to the second RAT (see, PDU session establishment request message in PDU session establishment for handover between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0276 and 0339) and further based at least in part on the first RAT (see, 3GPP access or non-3GPP access or EPS before the handover, par 0339) failing to support (see, capability change caused registration and establishment request message for handover, par 0334 and 0339. Noted, capability including V2X service support and CP CIoT support, par 0247, 0256) using the protocol data unit session identifier associated with the packet data network connection (see, PDU session establishment request message in PDU session establishment within registration request caused by capability change, par 0334 and 0339).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by KAWASAKI’704 into the method of Salkintzis’258 modified by TANG’405. The motivation would have been to establish a PDU session with the DN (par 0328).

Regarding claim 16 (Original), Salkintzis’258 modified by KAWASAKI’704 discloses the method of claim 15 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037), 2further comprising.  
The combination of Salkintzis’258 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 2determining, based at least in part on the received protocol data unit session 3identifier, whether the serving gateway supports a third RAT.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: determining, based at least in part on the received protocol data unit session 3identifier, whether the serving gateway supports a third RAT (see, Fig. 1 and 15, UE sends an PDU session establishment request including session ID to an SMF via network device, SMF responses via network device with refused cause to the session establishment such as unidentified session ID and being not allowed by RAT access, par 0081, 0296-0300. Noted, if unidentified session ID, then it’s not supported by any RAT. Noted further, third RAT corresponding with multiple different RAT type utilized including new radio NR, LTE, GSM, CDMA, GPRS and WLAN, par 0010).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by TANG’405 into the method of Salkintzis’258 modified by KAWASAKI’704. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).

Regarding claim 17 (Previously Presented), Salkintzis’258 modified by KAWASAKI’704 discloses the method of claim 16 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037).
The combination of Salkintzis’258 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: wherein the determining whether the serving 2gateway supports the third RAT further comprises:  
3determining that the serving gateway supports the third RAT; and  
4transmitting, using the second RAT, a response to the received 5protocol data unit session identifier, the response based at least in part on the determination, 6wherein the response comprises a mapped parameter for communication with the UE using 7 the third RAT.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses:
wherein the determining whether the serving 2gateway supports the third RAT (see, Fig. 1 and 15, UE sends an PDU session establishment request including session ID to an SMF via network device, SMF responses via network device with refused cause to the session establishment such as unidentified session ID and being not allowed by RAT access, par 0081, 0296-0300. Noted, if unidentified session ID, then it’s not supported by any RAT. Noted further, third RAT corresponding with multiple different RAT type utilized including new radio NR, LTE, GSM, CDMA, GPRS and WLAN, par 0010) further comprises:  
3determining that the serving gateway supports the third RAT (see, Fig. 1 and 15, access network device send establishment to SMF and RAN response to the SMF with an accepted flow list by checking if session allowed by the RAT, par 0298-0299); and  
4transmitting, using the second RAT (see, the RAT before the terminal device selects RAT access having a higher priority to re-initiate PDU session establishment if a response of the network device is that access of the access RAT is not satisfied, par 0331), a response to the received 5protocol data unit session identifier (see, UE request with generated new PDU session identifier and selects RAT access having a higher priority to re-initiate PDU session establishment if a response of the network device is that access of the access RAT is not satisfied, UE receives response to the request, par 0292, 0300 and 0331), the response based at least in part on the determination (see, Fig. 1 and 15, access network device send establishment to SMF and RAN response to the SMF with an accepted flow list by checking if session allowed by the RAT, par 0298-0299), 6wherein the response comprises a mapped parameter (see, first parameter allowed by the SMF device included in response, par 0014) for communication with the UE using the third RAT (Note, SMF response UE with refused list with refused cause such as not allowed by RAT access, and response including allowed values such as RAT type and first parameter allowed, par 0014 and 0331).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by TANG’405 into the method of Salkintzis’258 modified by KAWASAKI’704. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).

Regarding claim 21 (Original), Salkintzis’258 modified by KAWASAKI’704 discloses the method of claim 16 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037).
The combination of Salkintzis’258 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: wherein determining whether the serving 2gateway supports the third RAT further comprises:  3transmitting the received protocol data unit session identifier to the serving 4gateway.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: wherein determining whether the serving 2gateway supports the third RAT (see, Fig. 1 and 15, UE sends an PDU session establishment request including session ID to an SMF via network device, SMF response via network device with refused cause to the session establishment such as unidentified session ID and being not allowed by RAT access, par 0081, 0296-0300. Noted, if unidentified session ID, then it’s not supported by any RAT) further comprises:  
3transmitting the received protocol data unit session identifier to the serving 4gateway (see, Fig. 1 and 15, UE sends an PDU session establishment request including session ID to an SMF via network device, par 0296. Noted, SMF corresponding to serving 4gateway).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by TANG’405 into the method of Salkintzis’258 modified by KAWASAKI’704. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).

Regarding claim 22 (Original), Salkintzis’258 modified by KAWASAKI’704 discloses the method of claim 21 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037).
The combination of Salkintzis’258 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach:
wherein determining whether the serving 2gateway supports the third RAT further comprises:  
3receiving, from the serving gateway, an indication that the serving gateway 4received and stored the received protocol data unit session identifier; and  
5determining that the serving gateway supports the third RAT based at least in 6part on the receiving the indication from the serving gateway.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: wherein determining whether the serving 2gateway (see, SMF, par 0299-0300) supports the third RAT (see, Fig. 1 and 15, UE sends an PDU session establishment request including session ID to an SMF via network device, SMF response via network device with refused cause to the session establishment such as unidentified session ID and being not allowed by RAT access, par 0081, 0296-0300. Noted, if unidentified session ID, then it’s not supported by any RAT) further comprises:  
3receiving, from the serving gateway (see, SMF, par 0299-0300), an indication that the serving gateway 4received and stored the received protocol data unit session identifier (see, SMF responses to UE with partially refused list and refused cause such as allowed PDU session identifier after receives accepted flow list from RAN, par 0299-0300. Noted, partially refused would mean some PDU session with session ID being accepted and stored); and  
5determining that the serving gateway supports the third RAT based at least in 6part on the receiving the indication from the serving gateway (see, SMF responses to UE with refuse cause including session being not allowed by RAT access, therefore SMF determines whether RAT are supported or not and UE determines according to the cause value, par 0081).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by TANG’405 into the method of Salkintzis’258 modified by KAWASAKI’704. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).

Regarding claim 28 (Original), Salkintzis’258 discloses the method of claim 16 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037), wherein:  
2the first RAT comprises a global system for mobile communications (GSM) 3enhanced data rates for GSM evolution (EDGE) radio access network (GERAN) RAT, a 4universal mobile telecommunication system (UMTS) terrestrial radio access network 5(UTRAN) RAT, a second generation (2G) RAT, a third generation (3G) RAT, or a combination thereof  (see, Fig. 1, wireless communication system 100 including any number of 3GPP access networks and non-3GPP access networks 130 with UMTS networks as first RAT, par 0036-0038. Noted, the examiner picks an option to reject), Attorney Docket No. PR069.01 (103038.1029)Qualcomm Ref. No. 184596 65 
7the second RAT comprises a long term evolution (LTE) RAT, an evolved 8packet core (EPC) RAT, an evolved UTRAN (E-UTRAN) RAT, a fourth generation (4G) 9RAT, or a combination thereof (see, Fig. 1, wireless communication system 100 including any number of 3GPP access networks and non-3GPP access networks 130 with LTE networks as second RAT, par 0037-0038. Noted, the examiner picks an option to reject), and  
10the third RAT comprises a next generation radio access network (NG-RAN) 11RAT, a fifth generation (5G) RAT, or a combination thereof (see, Fig. 1-2, NG-RAN as third RAT, wireless communication system 100 including any number of 3GPP access networks and non-3GPP access networks 130, par 0037 and 0055. Noted, the examiner picks an option to reject).

Regarding claim 29 (Currently Amended), Salkintzis’258 discloses an apparatus for wireless communications at a user equipment (UE) (see, Fig. 1 and 3, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037 and 0063), 2comprising:  
3a processor (see, fig. 3, processor 305, par 0063); and  
a 4memory (see, memory 310 coupled to the processor 305, par 0063) coupled to the processor, the processor and the memory configured 5to:  
6communicate with a network over a packet data network connection 7using a first radio access technology (RAT) (see, Fig. 2A and 6A-6C step 18, communicating with external network DN 250 via delegated PDU connection using trusted WLAN 210, par 0111, 0147. Noted, first radio access technology (RAT) corresponding with Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055);  
10perform an inter-system change from the first RAT (see, Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055) to a second RAT (see, Fig. 7A, UE transfers delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156. Noted, second RAT corresponding with 3GPP access, par 0155);  11and 
12transmit, to the network using the second RAT (see, 3GPP access, par 0155-0156), the protocol data unit 13session identifier corresponding to the packet data network connection (see, FIG. 7A-7B, UE 205 sends PDU Session Establishment Request over 3GPP access, the request including normal PDU Session ID to indicate converting existing delegated session to normal PDU Session, par 0156), the 14transmitting based at least in part on the performing the inter-system change (see, transferring from delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156) from the 15first RAT (see, Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055) to the second RAT (see, 3GPP access, par 0155-0156).
Salkintzis’258 discloses all the claim limitations but fails to explicitly teach: 
perform an inter-system change from the first RAT to a second RAT based at least in part on the first RAT failing to support using a protocol data unit session identifier associated with the packet data network connection; and 
transmit, to the network using the second RAT, the protocol data unit session identifier corresponding to the packet data network connection, the transmitting based at least in part on the performing the inter-system change from the first RAT to the second RAT and further based at least in part on the first RAT failing to support using the protocol data unit session identifier associated with the packet data network connection.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: perform an inter-system change from the first RAT (see, RAT type specified in first request to establish or modification of a first protocol data unit PDU session according to first rule, par 0078, 0080) to a second RAT (see, terminal device sends second request message to the network device by adjusting parameter with RAT type for all the data flows in the session, par 0078, 0082, 0288) based at least in part on the first RAT failing to support using a protocol data unit session identifier (see, refusal cause in response message including both being not allowed by RAT access and an unidentifiable PDU session identifier (certain network (system/RAT) can only identify PDU session identifiers in a certain range), par 0081, 0292) associated with the packet data network connection (see, terminal device sends second request message to the network device by adjusting parameter with RAT type for all the data flows in the session after response message for the first request to establish session of N data flows showing refusal cause as both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0078, 0081-0082, 0288. Noted, certain network (system/RAT) can only identify PDU session identifiers in a certain range, and therefore change RAT (network) need to consider refusal causes in response message includes both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0150, 0292. Noted further, terminal device adjusts a value of a parameter in first rule including value of RAT type if refusal causes including multiple causes such as both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0078, 0082, 0327, 0331).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by TANG’405 into the method of Salkintzis’258. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).
The combination of Salkintzis’258 and TANG’405 discloses all the claim limitations but fails to explicitly teach: transmit, to the network using the second RAT, the protocol data unit session identifier corresponding to the packet data network connection, the transmitting based at least in part on the performing the inter-system change from the first RAT to the second RAT and further based at least in part on the first RAT failing to support using the protocol data unit session identifier associated with the packet data network connection.

However KAWASAKI’704 from the same field of endeavor (see,  fig.1,  mobile communication system 1 includes UE_A 10, access networks, core networks and PDN, par 0025) discloses: transmit, to the network using the second RAT (see, AMF in network via gNB (5G AN), par 0334), the protocol data unit session identifier (see, PDU session ID for the session handover between 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339) corresponding to the packet data network connection (see, fig. 9 S900, UE transmits PDU session establishment request message includes PDU session ID for the session handover (between 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS) to AMF via the 5G AN (gNB), par 0334, 0339), the transmitting (see, PDU session establishment request message, par 0334) based at least in part on the performing the inter-system change (see, handover of a non-emergency PDU session between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339) from the first RAT to the second RAT (see, PDU session establishment request message in PDU session establishment for handover between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0276 and 0339) and further based at least in part on the first RAT (see, 3GPP access or non-3GPP access or EPS before the handover, par 0339) failing to support (see, capability change caused registration and establishment request message for handover, par 0334 and 0339. Noted, capability including V2X service support and CP CIoT support, par 0247, 0256) using the protocol data unit session identifier associated with the packet data network connection (see, PDU session establishment request message in PDU session establishment within registration request caused by capability change, par 0334 and 0339).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by KAWASAKI’704 into the method of Salkintzis’258 modified by TANG’405. The motivation would have been to establish a PDU session with the DN (par 0328).


	Regarding claim 30 (Currently Amended), Salkintzis’258 discloses an apparatus for wireless communications at a network device (see, Fig. 1 and 5, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037), 2comprising:  
3a processor (see, fig. 5, processor 505, par 0101); and  
a 4memory (see, memory 510 coupled to processor 505, par 0101) coupled to the processor, the processor and the memory configured 5to:  
communicate, via a serving gateway (see, fig. 1, SMF and UPF in mobile core network 140, par 0050), over a packet data network connection for a user equipment (UE) using a first radio access technology (RAT) (see, Fig. 2A and 6A-6C step 18, communicating through core networking (including SMF and UPF) via delegated PDU connection using trusted WLAN 210 for UE’s traffic, par 0050, 0111, 0141, 0147. Noted, first radio access technology (RAT) corresponding with Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055);  Attorney Docket No. PR069.01 (103038.1029)Qualcomm Ref. No. 184596 66 
10perform an inter-system change from the first RAT (see, Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055) to a second RAT (see, Fig. 7A, transfers delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156. Noted, second RAT corresponding with 3GPP access, par 0155);  11and 
12receive, using the second RAT (see, 3GPP access, par 0155-0156), the protocol data unit 13session identifier corresponding to the packet data network connection (see, FIG. 7A-7B, receives PDU Session Establishment Request over 3GPP access from UE, the request including normal PDU Session ID to indicate converting existing delegated session to normal PDU Session, par 0156), the receiving 14based at least in part on the performing the inter-system change (see, transferring from delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156) from the first RAT (see, Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055) to 15the second RAT (see, 3GPP access, par 0155-0156).
Salkintzis’258 discloses all the claim limitations but fails to explicitly teach: 
perform an inter-system change from the first RAT to a second RAT based at least in part on the first RAT failing to support using a protocol data unit session identifier associated with the packet data network connection; and 
receive, using the second RAT, the protocol data unit session identifier corresponding to the packet data network connection, the receiving based at least in part on the performing the inter-system change from the first RAT to the second RAT and further based at least in part on the first RAT failing to support using the protocol data unit session identifier associated with the packet data network connection.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: perform an inter-system change from the first RAT (see, RAT type specified in first request to establish or modification of a first protocol data unit PDU session according to first rule, par 0078, 0080) to a second RAT (see, terminal device sends second request message to the network device by adjusting parameter with RAT type for all the data flows in the session, par 0078, 0082, 0288) based at least in part on the first RAT failing to support using a protocol data unit session identifier (see, refusal cause in response message including both being not allowed by RAT access and an unidentifiable PDU session identifier (certain network (system/RAT) can only identify PDU session identifiers in a certain range), par 0081, 0292) associated with the packet data network connection (see, terminal device sends second request message to the network device by adjusting parameter with RAT type for all the data flows in the session after response message for the first request to establish session of N data flows showing refusal cause as both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0078, 0081-0082, 0288. Noted, certain network (system/RAT) can only identify PDU session identifiers in a certain range, and therefore change RAT (network) need to consider refusal causes in response message includes both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0150, 0292. Noted further, terminal device adjusts a value of a parameter in first rule including value of RAT type if refusal causes including multiple causes such as both being not allowed by RAT access and an unidentifiable PDU session identifier, par 0078, 0082, 0327, 0331).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by TANG’405 into the method of Salkintzis’258. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).
The combination of Salkintzis’258 and TANG’405 discloses all the claim limitations but fails to explicitly teach: receive, using the second RAT, the protocol data unit session identifier corresponding to the packet data network connection, the receiving based at least in part on the performing the inter-system change from the first RAT to the second RAT and further based at least in part on the first RAT failing to support using the protocol data unit session identifier associated with the packet data network connection.

However KAWASAKI’704 from the same field of endeavor (see,  fig.1,  mobile communication system 1 includes UE_A 10, access networks, core networks and PDN, par 0025) discloses:
communicate, via a serving gateway, over a packet data network connection for a user equipment (UE) using a first radio access technology (RAT) (see, existing PDU for PDU session handover between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339. Noted, 3GPP access or EPS can be equated to first RAT), wherein the first RAT fails to support using a protocol data unit session identifier associated with the packet data network connection (see, capability change caused registration procedure and PDU session establishment for handover, par 0276 and 0339. Noted, session establishment request included in registration request, par 0286); 
receive, using the second RAT (see, non-3GPP access or 5G AN, par 0334), the protocol data unit session identifier (see, PDU session ID for the session handover between 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339) corresponding to the packet data network connection (see, fig. 1 and 9 S900, base station of 5G or EPS receives PDU session establishment request message includes PDU session ID for the session handover (between 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS) to AMF via the 5G AN (gNB), par 0032, 0334, 0339), the receiving (see, PDU session establishment request message, par 0334) based at least in part on the performing the inter-system change (see, handover of a non-emergency PDU session between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0339) from the first RAT to the second RAT (see, PDU session establishment request message in PDU session establishment for handover between a 3GPP access and a non-3GPP access or a transfer of a PDN connection from the EPS to the 5GS, par 0276 and 0339) and further based at least in part on the first RAT (see, 3GPP access or non-3GPP access or EPS before the handover, par 0339) failing to support (see, capability change caused registration and establishment request message for handover, par 0334 and 0339. Noted, capability including V2X service support and CP CIoT support, par 0247, 0256) using the protocol data unit session identifier associated with the packet data network connection (see, PDU session establishment request message in PDU session establishment within registration request caused by capability change, par 0334 and 0339).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by KAWASAKI’704 into the method of Salkintzis’258 modified by TANG’405. The motivation would have been to establish a PDU session with the DN (par 0328).


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 as applied to claim 1 above, and further in view of Ku et al (US20180242208A1).

Regarding claim 2 (Original), Salkintzis’258 discloses the method of claim 1 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), 2further comprising: receiving, from the network using the second RAT, a mapped parameter for 3communication with the network (see, fig. 6C, PDU Session Establishment Accept message to UE via trusted WLAN including QoS Rules, the PDU Type, the SSC Mode, par 0139). 
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 2receiving, from the network using the second RAT, a mapped parameter for 3communication with the network using a third RAT.

However Ku’208 from the same field of endeavor (see,  fig.1,  UE serviced by E-UTRAN and EPC, par 0034) discloses: receiving, from the network using the second RAT, a mapped parameter for 3communication with the network using a third RAT (see, Fig. 10, UE receives priority of different RATs after reselection cell of another RAT, par 0130-0131. Noted, three different cells on different RATs indicated in Fig.10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Ku’208 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to fully utilize the capacity of the third cell by offloading the loads of the first cell and the second cell to the third cell (par 0134).

Regarding claim 9 (Original), Salkintzis’258 discloses the method of claim 2 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), wherein:  
2the first RAT comprises a global system for mobile communications (GSM) 3enhanced data rates for GSM evolution (EDGE) radio access network (GERAN) RAT, a 4universal mobile telecommunication system (UMTS) terrestrial radio access network 5(UTRAN) RAT, a second generation (2G) RAT, a third generation (3G) RAT, or a 6combination thereof (see, Fig. 1, wireless communication system 100 including any number of 3GPP access networks and non-3GPP access networks 130 with UMTS networks as first RAT, par 0036-0038. Noted, the examiner picks an option to reject), 
7the second RAT comprises a long term evolution (LTE) RAT, a fourth 8generation (4G) RAT, an evolved packet core (EPC) RAT, an evolved UTRAN (E-UTRAN) 9RAT, or a combination thereof (see, Fig. 1, wireless communication system 100 including any number of 3GPP access networks and non-3GPP access networks 130 with LTE networks as second RAT, par 0037-0038. Noted, the examiner picks an option to reject), and  
10the third RAT comprises a next generation radio access network (NG-RAN) RAT, a fifth generation (5G) RAT, or a combination thereof (see, Fig. 1-2, NG-RAN as third RAT, wireless communication system 100 including any number of 3GPP access networks and non-3GPP access networks 130, par 0037 and 0055. Noted, the examiner picks an option to reject).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 and Ku’208 as applied to claim 2 above, and further further in view of Kekki (US20150319647A1).

Regarding claim 3 (Original), Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208 discloses the method of claim 2 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), further comprising.
 The combination of Salkintzis’258, TANG’405, KAWASAKI’704 and Ku’208 discloses all the claim limitations but fails to explicitly teach: 2selecting a subset of packet data network connections from a total set of 3packet data network connections with the network, wherein the subset of packet data network 4connections is selected to enable support for performing inter-system changes from the 5second RAT to the third RAT, the subset of packet data network connections comprising the 6packet data network connection, and the transmitting being based at least in part on the 7selecting.

However Kekki’647 from the same field of endeavor (see,  fig.1,  UE serviced by a plurality of base stations in network 170, par 0016-0018) discloses: selecting a subset of packet data network connections from a total set of 3packet data network connections with the network (see, Fig. 1, at least one packet flow (packet connection) of all the packet flows (packet connections) routed via BS 130 from BS 120 is such that cell 131 of BS 130 is less preferred for it than cell 141 of BS 140, and BSs belong to different RATs, par 0004, 0019, 0022, 0024-0025), wherein the subset (see, at least one packet flow (packet connection) of all the packet flows (packet connections) preferred to route via BS 140, par 0022, 0025) of packet data network 4connections is selected to enable support for performing inter-system changes from the 5second RAT to the third RAT (see, UE initiates to transfer at least one flow from BS 130  (second RAT) to BS 140 (third RAT) by selecting the at least one flow routed via BS 130  (second RAT) is less preferred than BS 140 (third RAT) after inter-RAT handover from BS 120 to BS 130, par 0019, 0025), the subset of packet data network connections comprising the 6packet data network connection, and the transmitting being based at least in part on the 7selecting (see, UE 110 requests individual flows to be re-routed via an available RAT based on selecting packet flow preferred to be rerouted over different RAT, par 0025. Noted, flow id (session id) implied in the request to identify selected flow(s)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kekki’647 into the method of Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208. The motivation would have been to process active flows when performing inter-RAT handovers (par 0022).


Regarding claim 4 (Original), Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208 discloses the method of claim 2 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), further comprising.
 The combination of Salkintzis’258, TANG’405, KAWASAKI’704 and Ku’208 discloses all the claim limitations but fails to explicitly teach: 
2performing an additional inter-system change from the second RAT to the 3third RAT based at least in part on the receiving the mapped parameter for communication 4with the network using the third RAT; and  
5communicating with the network over the packet data network connection 6 using the third RAT.

However Kekki’647 from the same field of endeavor (see,  fig.1,  UE serviced by a plurality of base stations in network 170, par 0016-0018) discloses:
2performing an additional inter-system change from the second RAT to the 3third RAT (see, transferring of the at least one flow from BS 130 (second RAT) to BS 140 (third RAT) after inter-RAT handover from BS 120 (first RAT) to BS 130 (second RAT), par 0019 and 0025) based at least in part on the receiving the mapped parameter (see, mobile station is configured with a policy enabling the mobile to determine for each flow a priority order of available RATs, par 0005 and 0007) for communication 4with the network using the third RAT (see, mobile initiates transferring of the at least one flow from BS 130 to BS 140 after inter-RAT handover from BS 120 to BS 130 because base station 130 is less preferred than cell 141 of BS 140 for the at least one flow, and BSs belong to different RATs, par 0019, 0025); and  
5communicating with the network over the packet data network connection using the third RAT (see, active PS flow being transferred from BS 130 (second RAT) to BS 140 (third RAT), par 0019, 0022, 0025 and 0032).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kekki’647 into the method of Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208. The motivation would have been to process active flows when performing inter-RAT handovers (par 0022).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 and Ku’208 as applied to claim 2 above, and further further in view of Dahlen et al (US 20130265954 A1).

Regarding claim 5 (Original), Salkintzis’258 modified by KAWASAKI’704 and Ku’208 discloses the method of claim 2 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), further comprising.
The combination of Salkintzis’258, TANG’405, KAWASAKI’704 and Ku’208 discloses all the claim limitations but fails to explicitly teach: 2indicating, to the network, non-access stratum capability for the third RAT 3based at least in part on the performing the inter-system change from the first RAT to the 4second RAT.

However Dahlen’954 from the same field of endeavor (see,  fig.1, UE interacts with different communications technologies of GSM, WCDMA and LTE, par 0015) discloses: indicating, to the network, non-access stratum capability (see, UE indicates it supports SR-VCC on a NAS level, par 0075) for the third RAT 3based at least in part on the performing the inter-system change from the first RAT to the 4second RAT (see, UE informs that it is a supporting UE or a non-supporting UE for some other RATs to the EPC in NAS protocol level using UE capability bit in ATTACH REQUEST message during roaming among multiple RATs and selecting RATs in packet switched handover for CSFB, par 0047, 0049, 0063, 0075-0076. Note, CSFB involves select/reselect and redirect to different RAT according to support capability (par 0009-0010, 0014)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Dahlen’954 into the method of Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208. The motivation would have been to handle handover from the packet switched network to another packet switched network (par 0074).


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 and Ku’208 as applied to claim 2 above, and further further in view of Huang-Fu et al (US 20160080992 A1).

Regarding claim 6 (Original), Salkintzis’258 modified by TANG’405, KAWASAKI’704 discloses the method of claim 2 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), further comprising.
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 3 wherein receiving the mapped parameter for 2communication with the network using the third RAT further comprises:  3receiving, from the network, a modify evolved packet system (EPS) bearer 4context request message comprising the mapped parameter for communication with the 5network using the third RAT.

However Ku’208 from the same field of endeavor (see,  fig.1,  UE serviced by E-UTRAN and EPC, par 0034) discloses: wherein receiving the mapped parameter for 2communication with the network using the third RAT (see, Fig. 10, UE receives priority of different RATs after reselection cell of another RAT, par 0130-0131. Noted, three different cells on different RATs indicated in Fig.10) further comprises.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Ku’208 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to fully utilize the capacity of the third cell by offloading the loads of the first cell and the second cell to the third cell (par 0134).
The combination of Salkintzis’258, TANG’405 and Ku’208 discloses all the claim limitations but fails to explicitly teach: receiving, from the network, a modify evolved packet system (EPS) bearer 4context request message comprising the mapped parameter for communication with the 5network using the third RAT.

However Huang-Fu’992 from the same field of endeavor (see,  fig.1,  3GPP system 100 supports a plurality of RATs such as 4G, 3G and 2G, par 0026) discloses: receiving, from the network, a modify evolved packet system (EPS) bearer 4context request message comprising the mapped parameter (see, Radio Priority value, par 0046) for communication with the 5network using the third RAT (see, Fig. 6, network assigns Radio Priority value in the MODIFY EPS BEARER CONTEXT REQUEST message before inter-RAT cell reselection procedure, par 0045-0046. Noted, third RAT corresponding with RAT after inter-RAT cell reselection procedure, and RAT being reselected from 4G to 3G then 2G, par 0033 and 0046).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang-Fu’992 into the method of Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208. The motivation would have been to handle handover from the packet switched network to obtain network allocated parameter before the cell reselection (par 0045).

Regarding claim 8 (Original), Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208 discloses the method of claim 2 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037).
The combination of Salkintzis’258, TANG’405, KAWASAKI’704 and Ku’208 discloses all the claim limitations but fails to explicitly teach: wherein the mapped parameter for 2communication with the network using the third RAT comprises a quality of service (QoS) 3parameter for the third RAT.

However Huang-Fu’992 from the same field of endeavor (see,  fig.1,  3GPP system 100 supports a plurality of RATs such as 4G, 3G and 2G, par 0026) discloses: wherein the mapped parameter for 2communication with the network using the third RAT comprises a quality of service (QoS) 3parameter for the third RAT (see, Fig. 4-5, UE in 4G system obtains R99 QoS from network if the operator/PLMN also supports the 3G system or 2G system during the inter-RAT bearer change, par 0039 and 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Dahlen’954 into the method of Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208. The motivation would have been to handle handover from the packet switched network to obtain network allocated parameter before the cell reselection (par 0045).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 and Ku’208 as applied to claim 2 above, and further further in view of Won et al (US 20190313310 A1, Pro 62655165 Apr 09, 2018).

Regarding claim 7 (Original), Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208 discloses the method of claim 2 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), wherein.
The combination of Salkintzis’258, TANG’405, KAWASAKI’704 and Ku’208 discloses all the claim limitations but fails to explicitly teach: 2a serving gateway for the communicating with the network comprises a packet 3data network gateway-control (PGW-C)/session management function (SMF) combination 4gateway; and  5the receiving the mapped parameter for communication with the network 6using the third RAT is based at least in part on the serving gateway comprising the PGW- 7C/SMF combination gateway.

However Won’310 from the same field of endeavor (see,  fig.1,  system 100 with interworking function (IWF) between 5G and 4G, par 0020) discloses: a serving gateway for the communicating with the network comprises a packet 3data network gateway-control (PGW-C)/session management function (SMF) combination 4gateway (see, Fig. 1, SMF-PGW-C 176 provides APN-AMBR parameter to the UE 150A for PDU session establishment, par 0024); and  
5the receiving the mapped parameter for communication with the network 6using the third RAT (see, session AMBR and QoS rules related to the PDN connection using 5G system for UE mobility from EPS to 5G, par 0016. Noted, multi-RAT inter-system handover environment including 2G, 3G, 4G and 5G,  third RAT corresponding with 5G, par 0046 and 0050) is based at least in part on the serving gateway comprising the PGW-7C/SMF combination gateway (see, 5G QoS parameters related to the PDN connection such as session AMBR and QoS rules for UE mobility from the Evolved Packet System (EPS) to the 5G system (5GS) allocated from SMF+PGW-C (therefore it’s partial based on the existence of SMF+PGW-C), par 0016).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Won’310 into the method of Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Ku’208. The motivation would have been to support UE mobility from the Evolved Packet System (EPS) to the 5G system (5GS) (par 0016).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405 and KAWASAKI’704 as applied to claim 1 above, and further in view of Huang-Fu’992.

Regarding claim 10 (Original), Salkintzis’258 modified by TANG’405 and KAWASAKI’704 discloses the method of claim 1 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037),
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: wherein the inter-system change comprises a 2connected mode handover inter-system change or an idle mode mobility inter-system change.

However Huang-Fu’992 from the same field of endeavor (see,  fig.1,  3GPP system 100 supports a plurality of RATs such as 4G, 3G and 2G, par 0026) discloses: wherein the inter-system change comprises a 2connected mode handover inter-system change or an idle mode mobility inter-system change (see, Inter-RAT change from 4G to 3G and then to 2G in idle state triggered by TAU (Tracking Area Update), par 0033 and 0055-0056. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang-Fu’992 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to provide bearer termination solution for inter-RAT bearer change (par 0055).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405 and KAWASAKI’704 as applied to claim 1 above, and further in view of Won’310.

Regarding claim 11 (Original), Salkintzis’258 modified by TANG’405 and KAWASAKI’704 discloses the method of claim 1 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), further comprising:  
2establishing the packet data network connection with the network (see, Fig. 2A and 6A-6C step 18, communicating with external network DN 250 via delegated PDU connection using trusted WLAN 210, par 0111, 0147).
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 3generating, for the packet data network connection, the protocol data unit 4session identifier corresponding to the packet data network connection based at least in part 5on the establishing the packet data network connection.

However Won’310 from the same field of endeavor (see,  fig.1,  system 100 with interworking function (IWF) between 5G and 4G, par 0020) discloses: generating, for the packet data network connection, the protocol data unit 4session identifier corresponding to the packet data network connection based at least in part 5on the establishing the packet data network connection (see, UE allocates PDU session ID for PDN connection during PDN connection establishment, par 0016).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Won’310 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to support UE mobility from the Evolved Packet System (EPS) to the 5G system (5GS) (par 0016).

Regarding claim 12 (Original), Salkintzis’258 discloses the method of claim 11 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), wherein: 2the packet data network connection is established with the network using the 3first RAT (see, Fig. 2A and 6A-6C step 18, communicating with external network DN 250 via delegated PDU connection using trusted WLAN 210, par 0111, 0147. Noted, first RAT corresponding with Fig. 2A, trusted WLAN 210 as non-3GPP access network 130, par 0055); and 
4the protocol data unit session identifier is generated transparent to the network 5for the first RAT (see, PDU Session Establishment request includes a session identifier having a special value across the system to indicate that the requested PDU Session is a delegated PDU Session, par 0091).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 and Won’310 as applied to claim 11 above, and further further in view of Wu (US20180192333A1).

Regarding claim 13 (Original), Salkintzis’258 discloses the method of claim 11 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), wherein the packet data network connection 2is established with the network using either the second RAT (see, 3GPP access, par 0155) or a third RAT (see, PDU Session Establishment Requests sent by UE to request for transferring from delegated PDU session over non-3GPP access to normal PDU Session over 3GPP access, par 0155-0156), the method 3further comprising:  
4transmitting, to the network, the protocol data unit session identifier 5corresponding to the packet data network connection based at least in part on the establishing 6the packet data network connection with the network using either the second RAT or the third 7RAT (see, FIG. 7A-7B, UE 205 sends PDU Session Establishment Request to establish the PDU connection with 3GPP access, the request including normal PDU Session ID to indicate converting existing delegated session to normal PDU Session, par 0156); and  
wherein the transmitting the protocol data unit session identifier corresponding to 12the packet data network connection based at least in part on the performing the inter-system 13change from the first RAT to the second RAT (see, FIG. 7A-7B, UE 205 sends PDU Session Establishment Request to establish the PDU connection with 3GPP access, the request including normal PDU Session ID to indicate converting existing delegated session over non-3GPP access to normal PDU Session over 3GPP access , par 0155-0156) further comprises.  14
The combination of Salkintzis’258, TANG’405, KAWASAKI’704 and Won’310 discloses all the claim limitations but fails to explicitly teach: 
8performing an additional inter-system change to the first RAT, wherein the 9communicating with the network over the packet data network connection using the first 10RAT is based at least in part on the performing the additional inter-system change to the first 11RAT, and 
re-transmitting, to the network, the protocol data unit session identifier 15corresponding to the packet data network connection based at least in part on the 16performing the additional inter-system change to the first RAT.

However Wu’333 from the same field of endeavor (see,  fig.1, communication system 10 including a plurality of BS and a plurality of UE with different RATs such as multiple E-UTRAN and NR, par 0019-0020) discloses:  8performing an additional inter-system change to the first RAT (see, UE activates two PDN connections with the LTE network, then UE connects to the NR/5G network according to cell select and reselection, par 0033 and 0134. Noted, UE send PDU session ID for the PDN connection to handle mobility from LTE to 5G (par 0025-0030), so two PDU connections will processed one by one and handling second PDU connection considered as additional inter-system change), wherein the 9communicating with the network over the packet data network connection using the first 10RAT is based at least in part on the performing the additional inter-system change to the first 11RAT (see, UE activates two PDN connections indicated by two session ID with the LTE network, and handover from LTE to NR/5G network by specific session ID, therefore communication with LTE need to consider which connection with specific session ID had been handover and if connection with second session id had been handover, par 0007, 0033 and 0134. Noted, additional inter-system change corresponding with handover of second session id), and,
re-transmitting, to the network, the protocol data unit session identifier 15corresponding to the packet data network connection based at least in part on the 16performing the additional inter-system change to the first RAT (Noted, UE connects to the NR/5G network according to a cell selection/reselection when UE connects with LTE, UE sends PDU session ID for the PDN connection during cell selection to NR/5G network and should resend PDU session ID during cell reselection to NR/5G network, par 0025-0033. Noted, additional inter-system change corresponding with cell reselection to NR/5G network).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wu’333 into the method of Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Won’310. The motivation would have been to handle mobility from the LTE network to the NR/5G network (par 0114).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405 and KAWASAKI’704 as applied to claim 1 above, and further further in view of FUTAKI  et al (US 20190058997 A1, Priority Date: May 15, 2017).

Regarding claim 14 (Original), Salkintzis’258 discloses the method of claim 1 (see, Fig. 1, remote unit serviced by 3GPP access network  and non-3GPP access network 130 in mobile core network 140, par 0037), wherein transmitting the protocol data unit session identifier corresponding to the packet data network connection (see, FIG. 7A-7B, UE 205 sends PDU Session Establishment Request over 3GPP access, the request including normal PDU Session ID to indicate converting existing delegated session of PDU connection to normal PDU Session, par 0156) further comprises.  Attorney Docket No. PR069.01 (103038.1029)Qualcomm Ref. No. 184596 62 
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 
initiating a bearer resource modification procedure for the packet data network 4connection; and  
5transmitting, to the network, a bearer resource modification request message 6comprising the protocol data unit session identifier corresponding to the packet data network 7connection, wherein the transmitting the bearer resource modification request message is 8based at least in part on the initiating the bearer resource modification procedure, and  
9wherein the bearer resource modification procedure is triggered based at least in part on the 10performing the inter-system change from the first RAT to the second RAT.

However FUTAKI‘997 from the same field of endeavor (see,  fig.1, radio communication network includes a radio terminal (UE) 1, an LTE base station (i.e., eNB) 2 and  a New Radio (NR) base station (i.e., NR NodeB (NR NB)) 3, par 0076) discloses:
3initiating a bearer resource modification procedure (see, Fig. 3B step 314, bearer modified in flow modification procedure in the Inter-RAT handover procedure, 0116. Noted, bearer resource modified since RAT changed) for the packet data network 4connection (see, Fig. 3A-3B step 301-s314 and , UE sends inter-RAT measurement reporting to initiate handover from LTE eNB to NR NB, and further cause transfer node in the NG Core 5 to send Modify Flow Request message and Modify Bearer Request message per session, par 0089 and 0116. Noted, bearer resource modified since RAT changed); and  
5transmitting, to the network, a bearer resource modification request message 6comprising the protocol data unit session identifier corresponding to the packet data network 7connection (see, UE initiates transfer node in NG to send Modify Flow Request message and Modify Bearer Request message per session including SEID (session endpoint identifier ) or TEID, par 0089 and 0116), wherein the transmitting the bearer resource modification request message is 8based at least in part on the initiating the bearer resource modification procedure (see, Modify Flow Request message and Modify Bearer Request message was transmitted due to initiation of handover procedure which including handover resource allocation procedure (including bearer modification ), par 0089, 0091 and 0116. Noted, Fig. 3B step 314, bearer modified in flow modification procedure in the Inter-RAT handover procedure, 0116), and  
9wherein the bearer resource modification procedure (see, Fig. 3B step 314, bearer resource modified in flow modification procedure in the Inter-RAT handover procedure, 0116) is triggered based at least in part on the 10performing the inter-system change from the first RAT to the second RAT (see, Fig. 3A-3B step 301-s314, UE sends inter-RAT measurement reporting to initiate handover from LTE eNB to NR NB, and further cause transfer node in the NG Core 5 to send Modify Flow Request message and Modify Bearer Request message per session, par 0089 and 0116. Noted, bearer resource modified since RAT changed). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by FUTAKI‘997 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to enhance Iu mode Inter RAT handover from E-UTRAN to UTRAN (par 0088).




Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 as applied to claim 17 above, and further in view of Huang-Fu’992.

Regarding claim 18 (Original), Salkintzis’258 modified by TANG’405 and KAWASAKI’704 discloses the method of claim 17 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037).
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: wherein the mapped parameter for 2communication with the UE using the third RAT comprises a quality of service parameter for 3the third RAT.

However Huang-Fu’992 from the same field of endeavor (see,  fig.1,  3GPP system 100 supports a plurality of RATs such as 4G, 3G and 2G, par 0026) discloses: wherein the mapped parameter for 2communication with the UE using the third RAT comprises a quality of service parameter for 3the third RAT (see, Fig. 4-5, UE in 4G system obtains R99 QoS from network if the operator/PLMN also supports the 3G system or 2G system during the inter-RAT bearer change, par 0039 and 0041. Noted, third RAT corresponding with RAT being reselected from 4G to 3G then 2G, par 0033 and 0046).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang-Fu’992 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to handle handover from the packet switched network to obtain network allocated parameter before the cell reselection (par 0045).

Regarding claim 19 (Previously Presented), Salkintzis’258 modified by TANG’405 and KAWASAKI’704 discloses the method of claim 17 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037).
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach:  wherein transmitting the response comprises: 
2transmitting a modify evolved packet system (EPS) bearer context 3request message comprising the mapped parameter for communication with the UE using the 4third RAT.

However Huang-Fu’992 from the same field of endeavor (see,  fig.1,  3GPP system 100 supports a plurality of RATs such as 4G, 3G and 2G, par 0026) discloses: 
wherein transmitting the response (see, fig. 6, transmits missing mandatory parameters/IEs to UE, par 0045) comprises:  
2transmitting a modify evolved packet system (EPS) bearer context 3request message comprising the mapped parameter (see, Radio Priority value, par 0046) for communication with the UE using the 4third RAT (see, Fig. 6, network assigns Radio Priority value in the MODIFY EPS BEARER CONTEXT REQUEST message before inter-RAT cell reselection procedure, par 0045-0046. Noted, third RAT corresponding with RAT after inter-RAT cell reselection procedure, and RAT being reselected from 4G to 3G then 2G, par 0033 and 0046).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang-Fu’992 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to handle handover from the packet switched network to obtain network allocated parameter before the cell reselection (par 0045).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 as applied to claim 17 above, and further in view of Kekki’647.

Regarding claim 20 (Previously Presented), Salkintzis’258 modified by TANG’405 and KAWASAKI’704 discloses the method of claim 17 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037), further comprising.
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 
2performing an additional inter-system change from the second RAT to the 3third RAT based at least in part on the mapped parameter for communication with the UE 4using the third RAT ; and  
5communicating, via the serving gateway, over the packet data 6network connection using the third RAT.

However Kekki’647 from the same field of endeavor (see,  fig.1,  UE serviced by a plurality of base stations in network 170, par 0016-0018) discloses:
2performing an additional inter-system change from the second RAT to the 3third RAT (see, transferring of the at least one flow from BS 130 (second RAT) to BS 140 (third RAT) after inter-RAT handover from BS 120 (first RAT) to BS 130 (second RAT), par 0019 and 0025) based at least in part on the mapped parameter (see, mobile station is configured with a policy enabling the mobile to determine for each flow a priority order of available RATs, par 0005 and 0007) for communication with the UE 4using the third RAT (see, mobile initiates transferring of the at least one flow from BS 130 to BS 140 after inter-RAT handover from BS 120 to BS 130 because base station 130 is less preferred than cell 141 of BS 140 for the at least one flow, and BSs belong to different RATs, par 0019, 0025); and  
5communicating, via the serving gateway (see, core network node, par 0017), over the packet data 6network connection using the third RAT (see, active PS flow via core network node being transferred from BS 130 (second RAT) to BS 140 (third RAT), par 0017, 0019, 0022, 0025 and 0032).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kekki’647 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to process active flows when performing inter-RAT handovers (par 0022).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 as applied to claim 21 above, and further in view of Sedlacek et al (US20210194634A1, Pro 62572699 Priority Date: Oct 16, 2017) and Chiang et al (US 20190281647 A1, Priority Date: March 6, 2018).

Regarding claim 23 (Original), Salkintzis’258 modified by KAWASAKI’704 discloses the method of claim 21 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037).
The combination of Salkintzis’258 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: wherein determining whether the serving 2gateway supports the third RAT further comprises:  
3identifying that an indication is not received from the serving gateway in 4response to the transmitting the received protocol data unit session identifier during a 5monitoring period; and  Attorney Docket No. PR069.01 (103038.1029)Qualcomm Ref. No. 184596 64 
6determining that the serving gateway does not support the third RAT based at 7least in part on the identifying that the indication is not received during the monitoring 8period.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: wherein determining whether the serving 2gateway supports the third RAT (see, Fig. 1 and 15, UE sends an PDU session establishment request including session ID to an SMF via network device, SMF response via network device with refused cause to the session establishment such as unidentified session ID and being not allowed by RAT access, par 0081, 0296-0300. Noted, if unidentified session ID, then it’s not supported by any RAT) further comprises.  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by TANG’405 into the method of Salkintzis’258 modified by KAWASAKI’704. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 
3identifying that an indication is not received from the serving gateway in 4response to the transmitting the received protocol data unit session identifier during a 5monitoring period; and  Attorney Docket No. PR069.01 (103038.1029)Qualcomm Ref. No. 184596 64 
6determining that the serving gateway does not support the third RAT based at 7least in part on the identifying that the indication is not received during the monitoring 8period.

However Sedlacek’634 from the same field of endeavor (see, FIG. QQ1, wireless network includes a plurality of network nodes servicing a plurality of WD, par 0043) discloses: identifying that an indication is not received from the serving gateway in 4response to the transmitting the received protocol data unit session identifier during a 5monitoring period (see, UE receives non-delivery indication from status of AMF with timer TX running after sending transport message comprises a SM message (session establishment request message) comprises PDU ID, non-delivery is an indication of non-delivery to a SMF from AMF, par 0012, 0034, 0110 and 0112).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sedlacek’634 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to handle the abnormal cases (par 0247-0248).
The combination of Salkintzis’258, TANG’405, KAWASAKI’704 and Sedlacek’634 discloses all the claim limitations but fails to explicitly teach: 6determining that the serving gateway does not support the third RAT based at 7least in part on the identifying that the indication is not received during the monitoring 8period.

However Chiang’647 from the same field of endeavor (see, FIGS. 1A and 1B, UEs serviced by a plurality of APs with different RAT in telecommunications network, par 0024) discloses: determining that the serving gateway (see, fig. 1A and 2, IMS node, par 0027) does not support the third RAT (Note, Fig. 1A, at least 3 RATs 108 (1-M), par 0036) based at 7least in part on the identifying that the indication is not received during the monitoring 8period (see, Fig. 2, determines that communication session cannot be established using the RAT after threshold period of time expired and no response received from IMS node, par 0047. Noted, response should indicate supported Fallback RATs the UE is authorized to use (abstract), therefore no response takes as RAT not supported by IMS).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chiang’647 into the method of Salkintzis’258 modified by TANG’405, KAWASAKI’704 and Sedlacek’634. The motivation would have been to trigger the initiation of a fallback procedure to reattempt to establish the communication session (par 0047).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 as applied to claim 16 above, and further in view of Kim et al (US 20200068481 A1, Priority Date: Nov 3, 2017).

Regarding claim 24 (Original), Salkintzis’258 modified by KAWASAKI’704 discloses the method of claim 16 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037).
The combination of Salkintzis’258 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 
wherein determining whether the serving 2gateway supports the third RAT further comprises:  
3verifying whether the serving gateway comprises a packet data network 4gateway-control (PGW-C)/session management function (SMF) combination gateway.

However TANG’405 from the same field of endeavor (see,  fig.1, wireless communications system 100 include an access network device 110 servicing a plurality UEs, par 0143-0144) discloses: wherein determining whether the serving 2gateway supports the third RAT (see, Fig. 1 and 15, UE sends an PDU session establishment request including session ID to an SMF via network device, SMF response via network device with refused cause to the session establishment such as unidentified session ID and being not allowed by RAT access, par 0081, 0296-0300. Noted, if unidentified session ID, then it’s not supported by any RAT) further comprises.  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by TANG’405 into the method of Salkintzis’258 modified by KAWASAKI’704. The motivation would have been to adjust and re-initiate PDU session establishment or modification with different RAT(par 0249 and 0301).
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 3verifying whether the serving gateway comprises a packet data network 4gateway-control (PGW-C)/session management function (SMF) combination gateway.

However Kim’481 from the same field of endeavor (see, fig.1, see, Fig. 1, UE serviced by different RAT in EPS system, par 0059, 0063-0064) discloses: verifying whether the serving gateway comprises a packet data network 4gateway-control (PGW-C)/session management function (SMF) combination gateway (see, MME obtains SMF+PGW-C information from the HSS+UDM for PDN Connection Generation after SMF+PGW-C registers in the HSS+UDM, par 0161).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kim’481 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to generate the PDN connection for the APN of the IMS (par 0161).


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 as applied to claim 16 above, and further in view of Jin et al (US 20200068449 A1, Priority Date: Aug 11, 2017).

Regarding claim 25 (Previously Presented), Salkintzis’258 modified by TANG’405 and KAWASAKI’704 discloses the method of claim 16 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037), further comprising.
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 2selecting the serving gateway for the UE; and  
3establishing the packet data network connection for the UE using the 4selected serving gateway.

However Jin’449 from the same field of endeavor (see, fig.1, network architecture of a communications system supporting inter-communications-system handover, abstract, par 0104, 0121) discloses:
selecting the serving gateway for the UE (see, AMF selects SMF or SMF+PGW-C, par 0195); and  
3establishing the packet data network connection for the UE using the 4selected serving gateway (see, Fig. 8 S301, S303 and S311, the PDU session establishment accept using selected SMF or SMF+PGW-C for request of PDU session establishment from UE, par 0193, 0195 and 0205).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Jin’449 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to create a PDU session in 5G after UE has registered in 5G (par 0192).

Regarding claim 26 (Original), Salkintzis’258 modified by TANG’405 and KAWASAKI’704 discloses the method of claim 26 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037), further comprising.
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 
identifying that the UE supports communication using the third RAT, wherein selecting the serving gateway further comprises: selecting a packet data network gateway-control (PGW-C)/session management function (SMF) combination gateway for the UE based at least in part on the identifying that the UE supports communication using the third RAT.

However Jin’449 from the same field of endeavor (see, fig.1, network architecture of a communications system supporting inter-communications-system handover, abstract, par 0104, 0121) discloses:
 2identifying that the UE supports communication using the third RAT (see, UE supports registration with 4G (and therefore registration information shows if UE support 4G), par 0073, 0104 and 0117. Noted, fig. 1, multiple RAT supported such as 5G, 4G and WLAN, par 0104 and 0117), wherein 3selecting the serving gateway (see, AMF selects SMF or SMF+PGW-C, par 0195) further comprises:  
4selecting a packet data network gateway-control (PGW-C)/session 5management function (SMF) combination gateway for the UE based at least in part on 6the identifying that the UE supports communication using the third RAT (see, AMF selects SMF+PGW-C for the UE if PDU session is capable of being handed over to a 4G communications system based on subscription etc., par 0195. Noted, UE supports 4G should be derived from subscription information as part of determine if session is supported by 4G. Noted, fig. 1, multiple RAT supported such as 5G, 4G and WLAN, par 0104 and 0117).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Jin’449 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to create a PDU session in 5G after UE has registered in 5G (par 0192).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis’258 in view of TANG’405, and further in view of KAWASAKI’704 as applied to claim 16 above, and further in view of FUTAKI‘997.

Regarding claim 27 (Previously Presented), Salkintzis’258 discloses the method of claim 16 (see, Fig. 1, access points or base stations servicing remote unit  in 3GPP and non-3GPP access network 130 in mobile core network 140, par 0037), 2wherein receiving the protocol data unit 2session identifier corresponding to the packet data network connection (see, FIG. 7A-7B, UE 205 sends PDU Session Establishment Request over 3GPP access, the request including normal PDU Session ID to indicate converting existing delegated session of PDU connection to normal PDU Session, par 0156) further comprises.  
The combination of Salkintzis’258, TANG’405 and KAWASAKI’704 discloses all the claim limitations but fails to explicitly teach: 
3receiving a bearer resource modification request message 4comprising the protocol data unit session identifier corresponding to the packet data network 5connection, 
wherein the receiving the bearer resource modification request message is based 6at least in part on a bearer resource modification procedure initiated by the UE.

However FUTAKI‘997 from the same field of endeavor (see,  fig.1, radio communication network includes a radio terminal (UE) 1, an LTE base station (i.e., eNB) 2 and  a New Radio (NR) base station (i.e., NR NodeB (NR NB)) 3, par 0076) discloses:
3receiving a bearer resource modification request message 4comprising the protocol data unit session identifier corresponding to the packet data network 5connection (see, UE initiates transfer node in NG to send Modify Flow Request message and Modify Bearer Request message per session including SEID (session endpoint identifier ) or TEID, par 0089 and 0116), 
wherein the receiving the bearer resource modification request message is based 6at least in part on a bearer resource modification procedure initiated by the UE (see, Modify Flow Request message and Modify Bearer Request message was transmitted due to initiation of handover procedure which including handover resource allocation procedure (including bearer modification ), par 0089, 0091 and 0116. Noted, Fig. 3B step 314, bearer modified in flow modification procedure in the Inter-RAT handover procedure, 0116).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by FUTAKI‘997 into the method of Salkintzis’258 modified by TANG’405 and KAWASAKI’704. The motivation would have been to enhance Iu mode Inter RAT handover from E-UTRAN to UTRAN (par 0088).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473